EXHIBIT 10.49 FORM OF CHANGE OF CONTROL AGREEMENT

        THIS AGREEMENT is made as of the ___ day of _____, 20 __, by and between
Hibernia Corporation, a Louisiana corporation (the "Company") and ((FULLNAME))
("Executive").

        In consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.     Obligations of the Company Upon Termination of Executive After Change of
Control.

                   (a) Following the Effective Date of a Change of Control, in
the event Executive’s employment by the Company (i) is terminated before the
[two-year] [one-year] anniversary of the Effective Date of a Change of Control
either (A) by the Company for any reason other than Cause or Executive’s death
or Disability or (B) by Executive for Good Reason; or (ii) is terminated on, or
within, the thirty-day period following the [one-year] [six-month] anniversary
of the Effective Date of the Change of Control by Executive for any reason or no
reason, then the Company shall:

(1)          Pay to Executive within thirty days after the date of termination
of Executive’s employment (or such earlier time as may be required by law) the
Accrued Benefits;


(2)          If Executive participates in the Management Bonus Plan and at the
date of termination of Executive’s employment, Executive’s bonus under the
Management Bonus Plan has not yet been determined for the year prior to the year
in which the termination takes place, pay to Executive in a lump sum within
thirty days after the date of termination of Executive’s employment a cash bonus
for such prior year equal to the product of the incentive target percentage
under the Management Bonus Plan for the employment band applicable to Executive
and Executive’s Annual Base Salary;


(3)          Pay to Executive in a lump sum in cash within thirty days after the
date of termination of Executive’s employment a payment equal to the product of
Executive’s Target Bonus for the year in which the termination takes place and a
fraction, the numerator of which is the number of days that have elapsed in the
year in which the termination takes place through the date of termination of
Executive’s employment, and the denominator of which is 365;


(4)          Pay to Executive in a lump sum in cash within thirty days after the
date of termination of Executive’s employment the product of (i) [2] [1], and
(ii) (A) Executive’s Annual Base Salary as in effect immediately prior to the
date of termination of Executive’s employment (or, in the event of termination
for Good Reason under Section 17(h)(iii) below, the Annual Base Salary as in
effect immediately before the actions giving rise to Good Reason), and (B)
Executive’s Target Bonus for the year in which the termination takes place;


(5)          Continue to provide medical benefits to Executive and to each of
Executive’s dependents (through the period described below) at the level of
coverage elected or retained by Executive during the open enrollment period
immediately preceding the date of termination of Executive’s employment (or
immediately prior to any change to such benefits that could have constituted
Good Reason to terminate), under the plans, policies or programs (as the same
may be amended from time to time) maintained by the Company for the purpose of
providing medical benefits to other executives of the Company with comparable
duties. Such benefits shall be provided to Executive at the same premium cost to
Executive as in effect immediately prior to the date of termination of
Executive’s employment (or, in the event of termination for Good Reason under
Section 17(h)(i) below, the position of Executive immediately before the actions
giving rise to Good Reason). However, in the event the premium cost and/or level
of coverage shall change for all employees of the Company, the cost and/or
coverage level, likewise, shall change for Executive in a corresponding manner.
Such benefits shall be provided until the earlier of (i) Executive’s (or any of
his dependents’) coverage under Medicare Part B, (ii) the date on which any of
Executive’s dependents ceases to be a dependent, as defined under the Company’s
group medical plan, or (iii) the date on which Executive (or any dependent) is
covered under a group plan maintained by another employer that provides
substantially similar benefits with no applicable preexisting condition
limitations. Coverage hereunder shall offset any period of coverage available to
Executive (or any dependent) under Code Section 4980B and shall be separately
determined with respect to Executive and each of his dependents; and


(6)          Continue to provide (through the period described below) dental and
group term life insurance coverage as in effect for Executive and, if
applicable, Executive’s dependents, immediately prior to termination of
Executive’s employment (or immediately prior to any change to such benefits that
could have constituted Good Reason to terminate); provided, however, that if
Executive reaches age 65 during the time period for which coverage is required,
Executive’s life insurance coverage may be adjusted to coverage provided by the
Company to similarly situated executives who reach age 65. Such benefits shall
be provided to Executive at the same premium cost to Executive as in effect
immediately prior to the date of termination of Executive’s employment (or
immediately prior to any change to such benefits that could have constituted
Good Reason to terminate). However, in the event the premium cost and/or level
of coverage shall change for all employees of the Company, the cost and/or
coverage level, likewise, shall change for Executive in a corresponding manner.
Such benefits shall be provided until the earlier of (i) [two years] [one year]
following the date of termination of Executive’s employment, or (ii) the date
Executive has commenced new employment and has become eligible for comparable
benefits.


                   (b) In the event of termination pursuant to Section 1(a), the
Company shall, at its sole expense, provide outplacement services for the
benefit of Executive for a period of [twelve] [six] months following the date of
termination of Executive’s employment, the scope and provider of which shall be
selected by the Company, provided that the provider must be either a nationally
recognized outplacement firm or a firm that is used regularly by the Company for
its employees whose position is similarly situated to the position held by
Executive immediately prior to the date of termination of Executive’s employment
and the services must be equivalent to services provided to employees whose
position is similarly situated to the position held by Executive immediately
prior to the date of termination of Executive’s employment.

2.     Certain Additional Payments by the Company

                   (a) If Executive becomes entitled to payment of the amount
described in Section 1(a)(4) hereof, Executive shall also be entitled to receive
an additional payment (the “Income Tax Gross-Up Payment”) in an amount such
that, after payment by Executive of all federal, state and local income and
employment taxes on the Income Tax Gross-Up Payment (including, without
limitation, any federal, state and local income and employment taxes on such
income and employment taxes until all such income and employment taxes are
covered), Executive retains an amount of the Income Tax Gross-Up Payment equal
to all federal, state and local income and employment taxes due on the payment
provided for by Section 1(a)(4) hereof. For purposes of determining the amount
of the Income Tax Gross-Up Payment, Executive shall be deemed to pay federal,
state and local income tax at the [highest marginal] [second highest marginal]
rates of income taxation for the calendar year in which the Income Tax Gross-Up
Payment is to be made. The Company shall be entitled to make such other
reasonable assumptions and determinations as it reasonably deems necessary to
calculate the Income Tax Gross-Up Payment. The Income Tax Gross-Up shall be paid
to or for the benefit of Executive simultaneously with the payment provided for
in Section 1(a)(4) hereof.

                   (b) In the event that upon termination pursuant to Section
1(a), it shall be determined that any Payments would cause Executive to be
subject to the excise tax imposed by Section 4999 of the Code, or if any
interest or penalties are incurred by Executive with respect to such excise tax
(other than interest or penalties incurred as a result of Executive’s failure to
timely pay the excise tax if such failure to timely pay the excise tax was not a
result of the procedures described in Section 2(c) or (d) hereof) (such excise
tax, together with any such interest and penalties, the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (an “Excise
Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes on the Excise Gross-Up Payment including, without limitation, any income
taxes, employment taxes and excise taxes, Executive retains an amount of the
Excise Gross-Up Payment equal to the Excise Tax imposed upon Executive as a
result of the Payments. For purposes of determining the amount of the Excise
Gross-Up Payment, Executive shall be deemed to pay federal and state income tax
at the [highest marginal] [second highest marginal] rates of income taxation for
the calendar year in which the Excise Gross-Up Payment is to be made.

                   (c) The Excise Gross-Up Payment shall be calculated by the
nationally recognized accounting firm that was retained by the Company as its
tax advisor prior to the announcement of the Change of Control; provided,
however, that if that accounting firm is serving as the accountant or auditor
for the individual, entity or group effecting the Change of Control, Executive
may designate a different nationally recognized accounting firm (the
“Accountant”). The Company shall direct the Accountant to use its best efforts
to submit its determination and detailed supporting calculations to the Company
and Executive within thirty days after the date of termination of Executive’s
employment. The Company and Executive shall each furnish to the Accountant such
information and documents as the Accountant may reasonably request in order to
make its determinations and calculations under this Section 2, and otherwise
cooperate with the Accountant in connection with the preparation and issuance of
its determinations and calculations as provided for hereunder. Any Excise
Gross-Up Payment, as determined pursuant to this Section 2, shall be paid by the
Company to or for the benefit of Executive promptly after the receipt by the
Company of the Accountant’s determination and calculations. If the Accountant
determines that no Excise Gross-Up Payment is required, it shall promptly so
advise Executive in writing (with a copy to the Company). Subject to Section
2(d) below, any determination by the Accountant shall be binding on the Company
and Executive. All fees and expenses of the Accountant shall be borne solely by
the Company.

                   (d) As a result of the uncertainty in the application of
Section 4999 of the Code at the time of an initial determination hereunder, it
is possible that an Excise Gross-Up Payment will not have been made by the
Company which should have been made (“Underpayment”) or that an Excise Gross-Up
Payment is made by the Company which should not have been made (“Overpayment”).
In the event that there is a final determination by the Internal Revenue
Service, or a final determination by a court of competent jurisdiction, that an
Underpayment has been made and Executive thereafter is required to make any
payment of an Excise Tax, the Accountant shall determine the amount of the
Underpayment that has occurred and submit its determination and detailed
supporting calculations to the Company and Executive as promptly as possible.
Any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive after receipt of such determination and calculations. In
the event that the amount of an Excise Gross-Up Payment exceeds the amount
necessary to reimburse Executive for his/her Excise Tax, the Accountant shall
determine the amount of the Overpayment that has been made and submit its
determination and detailed supporting calculations to the Company and Executive
as promptly as possible. Any such Overpayment shall be promptly paid by
Executive (to the extent Executive has received a refund if the applicable
Excise Tax has been paid to the Internal Revenue Service) to or for the benefit
of the Company.

                   (e) The income or other tax returns filed by Executive shall
be prepared and filed on a consistent basis with the determination of the
Accountant with respect to the Excise Tax payable by Executive. Executive shall
make proper payment of the amount of any Excise Tax, and at the request of the
Company, provide to the Company true and correct copies (with any amendments) of
Executive’s federal income tax return as filed with the Internal Revenue
Service.

                   (f) Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of an Excise Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than ten business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. To the extent Executive’s expenses are reimbursed by the Company,
Executive shall take such action to contest or dispute such claim as the Company
may reasonably request, permit the Company to participate in such proceedings
and cooperate with any reasonable requests by the Company in connection with any
such proceedings.

3.     Non-Exclusivity of Rights.

                   Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company for which Executive may qualify, nor, subject to Section
15(d), shall anything herein limit or otherwise affect such rights as Executive
may have under any contract or agreement with the Company. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company at or subsequent to the date of termination of Executive’s employment
shall be payable in accordance with such plan policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.
Notwithstanding the foregoing, it is expressly understood and acknowledged by
Executive that any payment by the Company under Sections 1 and/or 2 hereof shall
be in lieu of any obligation on the part of the Company for payment of severance
benefits under any other plan, policy or agreement of the Company in the event
of termination of Executive’s employment as provided in Section 1 hereof with
the Company during the [two-year] [one-year] period following the Effective Date
of a Change of Control.

4.     Full Settlement.

                   The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as otherwise provided in this
Agreement, such amounts shall not be reduced, whether or not Executive obtains
other employment.

5.     Confidential and Proprietary Information.

                   Executive acknowledges and agrees that any and all non-public
information regarding the Company, any of its Subsidiaries and its or their
customers (including but not limited to any and all information relating to its
or their business practices, products, services, finances, management, strategy,
profits and overhead) is confidential and the unauthorized disclosure of such
confidential information will result in irreparable harm to the Company.
Executive shall not, during his employment by the Company or any of its
Subsidiaries and for a period of five years after termination of such employment
(or such shorter period as may be required by law), disclose or permit the
disclosure of any such confidential information to any person other than an
employee of the Company or its Subsidiaries or an individual engaged by the
Company or its Subsidiaries to render professional services to the Company or
its Subsidiaries under circumstances that require such person to maintain the
confidentiality of such information, except as such disclosure may be required
by law. The provisions of this Section 5 shall survive any termination of this
Agreement. For purposes of this Section 5, the term “confidential information”
shall not include information that was or becomes generally available to the
public other than as a result of disclosure by Executive. Executive acknowledges
that the execution of this Agreement and the payments described in Section
1(a)(4) herein constitute consideration for the limitations on activities set
forth in this Section 5, the adequacy of which is hereby expressly acknowledged
by Executive. Executive understands and agrees that the Company shall suffer
irreparable harm if Executive breaches Section 5 hereof, and that monetary
damages shall be inadequate to address any such breach. Accordingly, Executive
agrees that the Company shall have the right, to the extent permitted by
applicable law, and in addition to any other rights or remedies it may have, to
obtain from any court of competent jurisdiction, injunctive relief to restrain
any breach or threatened breach hereof or otherwise to specifically enforce the
provisions hereof.

6.     Regulatory Restrictions.

                   The parties recognize that the Company, Hibernia National
Bank (the “Bank”) and certain of the Company’s other Subsidiaries are subject to
regulatory restrictions that change from time to time and that, as a result,
Executive may be prevented from obtaining or enforcing any or all of his rights
hereunder. In particular, the parties acknowledge and agree that all payments
provided for hereunder are subject to the limitations on golden parachute and
indemnification payments set forth in 12 U.S.C. 1828(k), the regulations
promulgated thereunder and any other laws that prohibit or restrict payment of
any portion of the amounts provided for herein to Executive by the Company.
Notwithstanding any provision of this Agreement to the contrary, the Company
shall not be required to perform any obligation hereunder if and to the extent
such performance is prohibited or limited by applicable law or regulation, as
determined in a proceeding or adjudication by a court, tribunal, or regulatory
agency having authority to so determine.

7.     Arbitration.

                   Any controversy or claim arising out of or relating to this
Agreement (or the breach thereof) shall be settled by final and binding
arbitration in New Orleans, Louisiana by one arbitrator selected in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “Association”) then in effect. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Rules then
in effect. Any award entered by the arbitrator shall be final and binding, and
judgment may be entered thereon by any party hereto in any court of law having
competent jurisdiction. This arbitration provision shall be specifically
enforceable. If Executive prevails on substantially all the claims that are the
subject of arbitration, the Company shall be responsible for all administrative
fees of the Association, the compensation of the arbitrator and Executive’s
reasonable attorneys’ fees and expenses; otherwise, the Company and the
Executive shall each pay half of the administrative fees of the Association and
the compensation of the arbitrator and shall each be responsible for its or
his/her own attorney’s fees and expenses relating to the conduct of the
arbitration.

8.     Notices.

                   All notices and other communications provided for by this
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand, (b) sent by facsimile to a facsimile number given below,
provided that a copy is also sent by a nationally recognized overnight delivery
service, (c) the day after being sent by a nationally recognized overnight
delivery service, or (d) three days after being mailed by United States
Certified Mail, return receipt requested, postage prepaid, addressed as follows:

                   If to Executive:



                   If to the Company:


                   Hibernia Corporation (or Hibernia National Bank)
                  313 Carondelet Street
                  New Orleans, Louisiana 70130
                  Attention: Director, Human Resources
                  Facsimile: (504) 533-2466

or to such other address as any party may have furnished to the other in writing
in accordance with this Agreement.

9.     Governing Law.

        The provisions of this Agreement shall be interpreted and construed in
accordance with, and enforcement may be made under, the law of the State of
Louisiana, without reference to principles of conflict of laws.

10.     Successors and Assigns.

                   (a) This Agreement is personal to Executive and, without the
prior written consent of the Company, shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution.

                   (b) This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

                    (c) Hibernia Corporation will require that any successor to
all or substantially all of the business and/or assets of Hibernia Corporation
or the Bank (whether such successor acquires such business and/or assets
directly or indirectly, and whether by purchase, merger, consolidation or
otherwise) expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Hibernia Corporation would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid and any reference to Hibernia
Corporation or the Bank shall include a reference to any successor to the
business and/or assets of Hibernia Corporation and/or the Bank, respectively.

11.     Employment by Subsidiaries.

                   If Executive is not employed by Hibernia Corporation, but is
only employed by one or more Subsidiaries of Hibernia Corporation, then (i) the
“Company” as defined herein shall be deemed to include such Subsidiary or
Subsidiaries, and (ii) termination of employment shall be determined with
reference to Executive’s employment by all such Subsidiaries. Further, the
Company agrees that it will perform its obligations hereunder without regard to
whether Executive is employed by the Company or by a Subsidiary or Subsidiaries
of the Company. Nothing in this provision shall be construed, however, to change
any reference herein to “Hibernia Corporation” or any reference herein to
“Hibernia National Bank” or the “Bank” to a reference to any Subsidiary of
Hibernia Corporation or Hibernia National Bank. As an example of the effect of
the preceding sentence, because references to “Hibernia Corporation” do not
include Subsidiaries, if a Subsidiary of Hibernia Corporation (other than the
Bank) merges into another company not affiliated with Hibernia, that merger will
not constitute a Change of Control under Section 17(d)(iii) (regardless of the
tests described in Section 17(d)(iii)) because it is not a merger consummated by
Hibernia Corporation; further, because references to “Hibernia National Bank” or
the “Bank” do not include Subsidiaries, if Hibernia Corporation sells a
Subsidiary other than the Bank (and that sale does not constitute a sale of all
or substantially all the assets of Hibernia Corporation), that sale will not
constitute a Change of Control under Section 17(d)(ii). However, a merger of the
Bank into another company not affiliated with Hibernia Corporation would
constitute a Change of Control under Section 17(d)(ii) (assuming the Bank at the
time still constituted substantially all the assets of Hibernia Corporation).

12.     Severability.

                   If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by applicable law.

13.     Entire Agreement; Amendment.

                   This Agreement sets forth the entire Agreement of the parties
hereto and supersedes all prior agreements, understandings and covenants between
the parties with respect to the subject matter hereof [specifically including
but not limited to (describe prior agreement, if any), and any prior or
subsequent change of control agreements between those parties or between the
parties hereto, all of which agreements are of no further force and effect].
Except as provided in Sections 15(d), 15(f) or 16, this Agreement may be amended
or terminated only by mutual agreement of the parties in writing.
Notwithstanding the foregoing, Executive agrees to execute a written amendment
to this Agreement from time to time prior to the Effective Date of a Change of
Control at the request of the Company to add to Exhibit A additional parishes,
counties or states in which the Company (or its Subsidiaries) is then doing
business or to remove from Exhibit A any parishes, counties or states in which
the Company (or its Subsidiaries) is not then doing business.

14.     Noncompete and Nonsolicitation.

                   Executive agrees that in the event Executive terminates his
employment on, or within, the thirty-day period following the [one-year]
[six-month] anniversary of the Effective Date of the Change of Control without
Good Reason, then during the [one-year] [six-month] period commencing on the
date of termination:

                   (a)         he shall not, directly or indirectly, for his own
benefit or on behalf of another or to the detriment of the Company or any
Subsidiary of the Company, solicit or divert or attempt to divert any customer
or supplier of the Company or any Subsidiary of the Company in the Restricted
Area; and

                   (b)        he shall not carry on or engage in the banking or
financial services business in the Restricted Area.

                   The provisions of this Section 14 shall apply in the
locations set forth on Exhibit A hereto (the “Restricted Area”), as the same may
be amended from time to time. Executive acknowledges that the Company (or its
Subsidiaries) is presently doing business in such locations. The parties agree
that each of the foregoing prohibitions in this Section 14 is intended to
constitute a separate restriction. Accordingly, should any such prohibition be
declared invalid, illegal or unenforceable for any reason, such prohibition
shall be deemed severable from and shall not affect the remainder thereof. The
parties further agree that each of the foregoing restrictions is reasonable in
both time and geographic scope. Executive acknowledges that the execution of
this Agreement and the payments described in Section 1(a)(4) herein constitute
consideration for the limitations on activities set forth in this Section 14,
the adequacy of which is hereby expressly acknowledged by Executive. Executive
understands and agrees that the Company shall suffer irreparable harm if
Executive breaches Section 14 hereof, and that monetary damages shall be
inadequate to address any such breach. Accordingly, Executive agrees that the
Company shall have the right, to the extent permitted by applicable law, and in
addition to any other rights or remedies it may have, to obtain from any court
of competent jurisdiction, injunctive relief to restrain any breach or
threatened breach hereof or otherwise to specifically enforce the provisions
hereof.

15.     Miscellaneous.

                   (a) The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

                   (b) The Company shall be entitled to withhold from any
amounts payable under this Agreement such Federal, state, local, foreign or
excise taxes as shall be required or permitted to be withheld pursuant to any
applicable law or regulation.

                   (c) Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason
pursuant to Section 17(h) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

                   (d) Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between Executive and
the Company, the employment of Executive by the Company is “at will” and,
subject to the last sentence of Section 17(g) hereof, Executive’s employment may
be terminated by either Executive or the Company at any time prior to the
Effective Date of a Change of Control, in which case this Agreement shall
terminate as provided in Section 16 below and Executive shall have no further
rights under this Agreement.

                   (e) For purposes of this Agreement, the date of termination
of Executive’s employment shall be: (i) if Executive’s employment is terminated
by the Company for Cause, the date on which the Company delivers to Executive
the resolution referred to in Section 17(c) or, with respect to a termination
under Section 17(c)(iii), the date on which the Company notifies Executive of
such termination, (ii) if Executive’s employment is terminated by the Company
because of Executive’s Disability or for a reason other than Cause or
Executive’s death or Disability, the date on which the Company notifies
Executive of such termination, (iii) if Executive’s employment is terminated by
Executive for Good Reason, the date on which Executive notifies the Company of
such termination (after having given the Company notice and a thirty-day cure
period), or (iv) if Executive’s employment is terminated by reason of death, the
date of death of Executive.

                   (f) The Company may terminate this Agreement at any time
prior to a Change of Control upon giving Executive written notice of such
termination at least thirty days prior to the date of termination if either of
the following circumstances take place: (i) Executive’s position with the
Company is changed so that he ceases to be a Band A, B or C level employee as a
result of a good faith annual performance evaluation that rates Executive’s
overall performance as a “2.0” or below on the Company’s “5” point scale or (ii)
Executive elects to cease to be a full-time employee; provided that if a Change
of Control is announced or occurs during such thirty-day period, the termination
shall not be effective. For purposes of this Section 15(f), the term “Band A, B
or C” employee shall be determined in accordance with the Company’s personnel
practices and policies prior to the Effective Date of a Change of Control.

                   (g) This Agreement may be executed in two counterparts, each
of which shall be deemed an original and together shall constitute one and the
same agreement, with one counterpart being delivered to each party hereto.

                   (h) In the event the Executive’s employment is terminated
following the Effective Date of a Change of Control and before the [two-year]
[one-year] anniversary of the Effective Date of a Change of Control (i) by the
Company for Cause or as a result of Executive’s death or Disability, or (ii) by
Executive without Good Reason (except on or during the thirty-day period
following the [one-year] [six-month] anniversary of the Effective Date of the
Change of Control), Executive shall not be entitled to the payments described in
Sections 1 and 2 hereof.

16.     Term.

                   This Agreement shall terminate on the earliest to occur of
(i) termination by the Company in accordance with Section 15(f) above, (ii) the
date [two] [one] year after the Effective Date of a Change of Control, or (iii)
the date on which Executive’s employment with the Company is terminated (subject
to the last sentence of Section 17(g)); provided, however, that if Executive’s
employment with the Company is terminated under any of the circumstances
described in Section 1 hereof, Executive’s rights hereunder shall continue
following the termination of his/her employment with the Company until all
benefits to which Executive is entitled hereunder have been paid and the
Company’s rights hereunder shall continue until all obligations owed to it
hereunder have been satisfied.

17.     Definitions.

                   For purposes of this Agreement, the following terms shall
have the meanings given them in this Section 17.

                   (a)"Accrued Benefits" shall mean:

(i)          Any portion of Executive's Annual Base Salary earned through the
date of termination of Executive's employment and not yet paid;


(ii)          Reimbursement for any and all amounts advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive through the date of termination of Executive’s employment in
accordance with the Company’s policies and procedures on reimbursement of
expenses;


(iii)          Any and all other compensation previously earned and deferred at
the election of Executive or pursuant to any deferred compensation plans then in
effect, together with any interest thereon, other than compensation deferred
pursuant to a plan that specifies the time of distribution of such compensation
and interest;


(iv)          If Executive participates in the Management Bonus Plan, any cash
bonus for the year prior to the year in which employment terminates that has
been determined but that has not yet been paid to Executive under the Management
Bonus Plan;


(v)          Any earned vacation pay not theretofore used or paid in accordance
with the Company's policy for payment of earned and unused vacation time; and


(vi)          All other payments and benefits to which Executive may be entitled
under the terms of any applicable compensation arrangement or benefit plan or
program of the Company that do not specify the time of distribution; provided
that Accrued Benefits shall not include any entitlement to severance under any
severance policy of the Company generally applicable to the salaried employees
of the Company.


                   (b) “Annual Base Salary” shall mean Executive’s annual rate
of pay excluding all other elements of compensation such as, without limitation,
bonuses, perquisites, restricted stock awards, stock options and retirement and
welfare benefits, but including any amount of Executive’s annual rate of pay
that is deferred pursuant to the Company’s Deferred Compensation Plan for Key
Management Employees, Retirement Security Plan or any other plan providing for
the deferral of annual salary.

                   (c)"Cause" shall mean:

(i)          the willful and continued failure of Executive to perform
substantially his/her duties with the Company (occasioned by reason other than
physical or mental illness or disability of Executive) after a written demand
for substantial performance is delivered to Executive by the Executive Committee
of the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Executive Committee of the Board or the Chief
Executive Officer believes that Executive has not substantially performed
his/her duties, after which Executive shall have thirty days to defend or remedy
such failure to substantially perform his/her duties;


(ii)      the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or


(iii)          the conviction of Executive with no further possibility of appeal
of, or plea of nolo contendere by Executive to, any felony.


  For purposes of this provision, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. The cessation of
employment of Executive under subparagraphs (i) and (ii) above shall not be
deemed to be for “Cause” unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Executive
Committee of the Board at a meeting of the Executive Committee of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Executive Committee of the Board), finding that, in the good
faith opinion of the Executive Committee of the Board, Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.


                   (d)"Change of Control" shall be deemed to occur if:

(i)          A person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (excluding Hibernia Corporation or any of its
Subsidiaries, a trustee or any fiduciary holding securities under an employee
benefit plan of Hibernia Corporation or any of its Subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of Hibernia
Corporation in substantially the same proportion as their ownership of Hibernia
Corporation), becomes the beneficial owner as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (other than as a result of the acquisition of
shares by Hibernia Corporation or a Subsidiary of Hibernia Corporation) of
shares of Hibernia Corporation having 50% or more of the then outstanding voting
power of Hibernia Corporation,


(ii)          Hibernia Corporation shall have sold or disposed of all or
substantially all of its assets or substantially all of the assets of its
wholly-owned subsidiary, Hibernia National Bank, in one or a series of
transactions to a party not a member of a controlled group (as defined in the
Code or regulations thereunder) with Hibernia Corporation,


(iii)          Hibernia Corporation consummates a merger, consolidation, share
exchange or similar form of corporate transaction that requires the approval of
the shareholders of Hibernia Corporation, whether for such transaction or for
the issuance of securities in the transaction (a “Business Combination”),
unless, immediately following the Business Combination, (A) more than 50% of the
total voting power of either the entity resulting from such Business Combination
(the “Surviving Entity”) or, if applicable, the ultimate parent company that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Entity (the “Parent”),
is represented by the voting securities of Hibernia Corporation that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such voting securities were converted
pursuant to the Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as the voting power of Hibernia
Corporation’s voting securities among the holders thereof immediately prior to
such Business Combination and (B) at least a majority of the members of the
board of directors of the Parent (or, if there is no Parent, the Surviving
Entity) were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Hibernia Corporation,
providing for such Business Combination,


(iv)          The shareholders of Hibernia Corporation approve a plan of
complete liquidation or dissolution of Hibernia Corporation, or


(v)          During any period of two consecutive calendar years, the
individuals who, at the beginning of such period, constitute the Board of
Directors of Hibernia Corporation (the “Incumbent Directors”) cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election by the shareholders of Hibernia Corporation of each new
director was approved by a vote of at least a majority of the directors then
still in office who were directors at the beginning of the period or persons
nominated or elected by such directors (each such new director shall also be
deemed to be an “Incumbent Director”).


  A Change of Control shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator or determination by a
regulatory agency that the Company is insolvent.


                   (e)“Code” shall mean the Internal Revenue Code of 1986, as
amended.

                   (f) “Disability” shall mean circumstances that qualify
Executive for long-term disability benefits under the Company’s Long-Term
Disability Plan as in effect immediately prior to the Change of Control.

                   (g) “Effective Date” with respect to a Change of Control for
purposes of this Agreement shall be the earliest to occur of (A) the date on
which the Company receives a copy of a Schedule 13D disclosing beneficial
ownership of shares in accordance with Section 17(d)(i) above; (B) the closing
date of a sale or disposition of assets by Hibernia Corporation or the Bank in
accordance with Section 17(d)(ii) above; (C) the effective date of the
consummation of a merger, consolidation, share exchange or similar form of
corporate transaction in accordance with Section 17(d)(iii); (D) the date of the
shareholder approval in accordance with Section 17(d)(iv); or (E) the date of
the annual or special meeting of shareholders at which the last director
necessary to meet the requirements of Section 17(d)(v) above is elected. Upon
the occurrence of the Effective Date of a Change of Control, the Board of
Directors or its designee shall, within thirty days thereof, provide written
notice to Executive of the Effective Date of the Change of Control.
Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs and if Executive’s employment with the Company is terminated
within the ninety days prior to the Effective Date of the Change of Control as
determined in accordance with the first sentence of this subpart, and if it is
reasonably demonstrated by Executive that such termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control, or (ii) otherwise arose in connection with or in
anticipation of a Change of Control, then for all purposes of this Agreement,
the “Effective Date” of the Change of Control shall mean the date immediately
prior to the date of such termination of employment.

                   (h) “Good Reason” shall mean

(i)          the assignment to Executive of duties that are materially
inconsistent with Executive’s position, authority, duties or responsibilities
immediately prior to the Change of Control, or any other action by the Company
which results in a material diminution in such position, authority, duties or
responsibilities;


(ii)          requiring Executive, without his consent, to be based at any
office or location other than the office or location at which Executive was
employed immediately prior to the Change of Control; provided, however, that any
such relocation requests shall not be grounds for resignation with Good Reason
if such relocation is within a twenty-mile radius of the location at which
Executive was based prior to the Effective Date of a Change of Control;


(iii)          a reduction in Executive’s Annual Base Salary in effect
immediately prior to the Change of Control or, if Executive participated in the
Management Bonus Plan immediately prior to the Change of Control, a reduction in
the annual bonus awarded to Executive below that awarded to Executive under the
Management Bonus Plan immediately prior to the Change of Control, provided,
however, that in either case a reduction in the Annual Base Salary or the annual
bonus shall not be considered “Good Reason” with respect to any year for which
such reduction is part of a reduction uniformly applicable to all similarly
situated employees;


(iv)          a reduction in Executive’s participation in or eligibility for
incentive compensation plans, employee benefit plans or retirement plans as in
effect immediately prior to the Change of Control; provided, however, that a
reduction in the Executive’s participation in or eligibility for such plans
shall not be considered “Good Reason” so long as Executive is participating in
plans that are substantially equivalent to those provided to peer employees of
Company and its affiliated companies; or


(v)          any material breach of this Agreement by the Company, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive.


  Upon the occurrence of any of the events described above, Executive shall give
the Company written notice that such event constitutes Good Reason and the
Company shall thereafter have thirty days in which to cure. If the Company has
not cured in that time, the event shall constitute Good Reason. Any good faith
determination made by Executive as to whether the Company has cured shall be
conclusive.


                   (i) “Management Bonus Plan” shall mean the bonus plan of the
Company that provides for annual cash awards to the Chief Executive Officer of
the Company and to eligible members of Executive, Senior and Middle management
of the Company, the bonus award pool for which is approved by the Executive
Compensation Committee on an annual basis.

                   (j) “Payments” shall mean any payment or distribution by the
Company to or for the benefit of Executive on account of any transaction that is
a Change of Control, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise by reason of any other
agreement, policy, plan, program or arrangement. Payments shall include, without
limitation, any income deemed or actually received by Executive as a result of
(i) any lapse or termination of any restriction on or the vesting or
exercisability of any stock option, stock appreciation right or similar right or
(ii) any acceleration of the right to payment of any deferred compensation and
any income received by Executive pursuant to Section 2(a) of this Agreement.
Payments shall be determined without regard to (i) any income received from the
exercise of any stock option, stock appreciation right or similar right, (ii)
any payment of deferred compensation or (iii) any additional payments required
under Section 2(b) or (d) of this Agreement.

                   (k) “Subsidiaries” shall mean every corporation, limited
liability company, partnership or other entity of which 50% or more of the total
combined voting power of all classes of voting securities or other equity
interests is owned, directly or indirectly, by Hibernia Corporation.

                   (l) “Target Bonus” for the year in which the termination
takes place shall mean the incentive target percentage under the Management
Bonus Plan for the employment band applicable to Executive in effect on January
1 of the year in which the Effective Date of the Change of Control takes place
(or, if a Management Bonus Plan is not in place at such time, on January 1 of
the last prior year in which a Management Bonus Plan was in place), without
regard for any later reduction of such target based on performance of the
Company during the year or otherwise (and without regard to whether Executive
actually participates in the Management Bonus Plan), multiplied by Executive’s
Annual Base Salary for the year in which the termination takes place.

                   IN WITNESS WHEREOF, the parties hereto have executed this
Agreement in duplicate originals as of the day and year first above written.

HIBERNIA CORPORATION By:                                                    
         Date

EXECUTIVE                                                                  Date




EXHIBIT A RESTRICTED AREA Louisiana Parishes Texas Counties Allen Parish
Anderson County Ascension Parish Angelina County Assumption Parish Bowie County
Avoyelles Parish Camp County Bossier Parish Cass County Caddo Parish Cherokee
County Calcasieu Parish Colin County Cameron Parish Gregg County Claiborne
Parish Harrison County De Soto Parish Jefferson County East Baton Rouge Parish
Lamar County East Carroll Parish Nacogdoches County Iberia Parish Orange County
Jefferson Parish Smith County Jefferson Davis Parish Travis County Lafayette
Parish Wood County Lafourche Parish Livingston Parish Madison Parish Mississippi
Counties Morehouse Parish Hancock County Orleans Parish Harrison County Ouachita
Parish Rapides Parish St. Bernard Parish St. Charles Parish St. John the Baptist
Parish St. Mary Parish St. Tammany Parish Tangipahoa Parish Terrebonne Parish
Vermilion Parish Washington Parish Webster Parish West Carroll Parish